DETAILED ACTION
Claims 1-15 are pending. Claims 1 and 8 are amended.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant' s reply filed 07/28/2022.
To note: Claims 1-15 are patent eligible with regards to the 2014 Interim Guidance on Subject Matter Eligibility. The claims, taken as a whole amount to a practical application of the judicial exception see Revised Patent Subject Matter Eligibility Guidance (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maucec [US Patent Application Publication 2021/0042634 A1].
Regarding claim 1, Maucec teaches an in-situ method of estimating a plurality of porous medium properties (figure 11 – 0074), the method comprising the steps of: 
- obtaining data from real-time core flooding experiments being conducted on a porous medium (real-time well KPIs are generated – 0075); 
- sending the obtained data to an embedded hardware unit (computer system – 0095)(source data received - 0109) running a machine learning prediction model (generated by using predicted modeling and machine learning - 0075)); 
- using the machine learning prediction model along with the obtained data for estimating (step 1110, generated by using predicted modeling and machine learning - 0075) and displaying the plurality of porous medium properties on a display unit (figure 2B – screenshot – 0043); wherein the in-situ method reduces a total analysis time taken for characterizing the porous medium, and accelerates characterizing two-phase flow analysis of the porous medium (via recommendation system, optimal operating point, inflow performance relationship – 0043) (quick production performance diagnostics – 0074) .

Regarding claim 2, Maucec teaches the plurality of properties of the porous medium comprise relative permeability (Kr) and capillary pressure (Pc) of the porous medium (figure 2B – 0043, 0044)).

Regarding claim 3, Maucec teaches the porous medium is a rock sample (table 1 – 0030-0031).

Regarding claim 4, Maucec teaches the method is an accelerated post-processing technique for core flooding data (waterflooding - 0079).

Regarding claim 5, Maucec teaches the obtained data comprises real-time core flooding data from core flooding experiments and computer aided rock simulations (0079).

Regarding claim 6, Maucec teaches the embedded hardware unit is an Artificial Intelligence (AI) based real-time processor (artificial lift optimization - 0080,0081).

Regarding claim 7, Maucec teaches the machine learning prediction model is run as an inference on the embedded hardware and is executed in real-time (0109, 0127).

Regarding claim 8, Maucec teaches an apparatus for in-situ estimation (figure 11 – 0074) and dynamic visualization of a plurality of characteristics of a porous medium (figure 2B – screenshot – 0043), the apparatus comprising: 
- an input source for inputting data from computer-aided simulations and real-time core flooding experiments (real-time well KPIs are generated – 0075); 
- an embedded hardware unit comprising of a processor running (computer system – 0095)(source data received - 0109) a prediction model with inferences of porous medium samples (generated by using predicted modeling and machine learning - 0075)), and 
- a human-machine interface comprising a display unit (figure 2B – screenshot – 0043) for displaying the estimated plurality of characteristics of the porous medium (step 1110, generated by using predicted modeling and machine learning - 0075) and an input unit for accepting commands from a user (figure 2B – user interface 250 – 0043);
Wherein the input source is in real-time communication with the embedded hardware unit and the display unit (figure 2B – screenshot – 0043) and the apparatus reduces a total analysis time taken for characterizing the porous medium, and accelerates characterizing two-phase flow analysis of the porous medium (via recommendation system, optimal operating point, inflow performance relationship – 0043) (quick production performance diagnostics – 0074).

Regarding claim 9, Maucec teaches the plurality of characteristics of the porous medium comprise relative permeability (Kr) and capillary pressure (P.) of the porous medium (figure 2B – 0043, 0044)).

Regarding claim 10, Maucec teaches the porous medium is a rock sample (table 1 – 0030-0031).

Regarding claim 11, Maucec teaches the estimation of the plurality of characteristics of the porous medium is based on a Machine Learning (ML) inferences trained based on real-time offline simulations running on the embedded hardware unit (step 1110, generated by using predicted modeling and machine learning - 0075)

Regarding claim 12, Maucec teaches the user views results of the real-time core flooding experiments on the display unit and is capable of subsequently modifying experimental protocol (figure 2B – screenshot – 0043)

Regarding claim 13, Maucec teaches the prediction model is run on an Artificial Intelligence (AI) based real-time processor (artificial lift optimization - 0080,0081).

Regarding claim 14, Maucec teaches the prediction model is run on a Machine Learning (ML) based real-time processor (0075).

Regarding claim 15, Maucec teaches the apparatus is used for implementing an accelerated post- processing technique for core flooding data (waterflooding - 0079).



Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUN et al. (US Patent Application Publication 2021/0010351 A1);
Schmedes et al. (US Patent Application Publication 2020/0041692 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857